NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4295-19

SURAIYA BEGUM,

          Plaintiff-Respondent,

v.

SENTHILKUMAR PALANISAMY
HEWITT, a/k/a SENTHIL
KUMAR PALANISAMY,

          Defendant-Appellant,

and

KATHRYN HEWITT,

     Defendant.
____________________________

                   Submitted April 19, 2021 – Decided May 14, 2021

                   Before Judges Currier and Gooden Brown.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Camden County,
                   Docket No. FM-04-0760-15.

                   Senthilkumar Palanisamy Hewitt, appellant pro se.
            Freidel & Kramer, PC, attorneys for respondent (Talbot
            B. Kramer Jr., on the brief).

PER CURIAM

      This appeal arises from ongoing litigation between defendant/father and

plaintiff/mother concerning custody, care, parenting time, and related issues

involving their minor daughter, Alexis,1 who was born in the United States but

allowed to relocate to Singapore with her mother, a Singapore citizen, pursuant

to a consent order. Defendant, who was born in India, is a citizen and resident

of the United States.

      Among other things, the consent order, which was later memorialized in

a series of amended judgments, gave both parties shared access to Alexis's

education and medical records; allowed Alexis to travel to the United States with

her mother to visit defendant, which travel was later hampered by a ten-year

immigration ban on plaintiff re-entering the United States; retained jurisdiction

over all issues related to Alexis in New Jersey courts; and authorized the

domestication of the New Jersey order in Singapore, which later proved

problematic in Singapore courts. A subsequent amendment entered following a



1
  As the compelling interest of protecting the child's privacy outweighs the
Judiciary's commitment to transparency in this matter, a fictitious first name is
used for the minor child.
                                                                           A-4295-19
                                       2
plenary hearing added a provision permitting plaintiff to apply for Singapore

citizenship for Alexis while Alexis maintained her United States citizenship in

order for Alexis to qualify for the government benefits conferred on Singapore

citizens, including medical, educational, and childcare subsidies.

      In our recent unpublished decision, which we incorporate by reference,

we detailed the facts and extensive motion practice in the case and affirmed the

September 20, 2019 Family Part order denying defendant reconsideration of an

earlier June 4, 2019 order addressing the above issues as well as others. Begum

v. Hewitt, No. A-0562-19 (App. Div. Nov. 16, 2020), certif. denied, ___ N.J.

___ (2021). Specifically, we affirmed the judge's decision (1) allowing Alexis

to obtain Singaporean citizenship without domesticating the New Jersey order,

id., slip op. at 21; (2) imposing monetary sanctions on defendant including the

payment of plaintiff's legal fees for failing to comply with various provisions of

prior orders, id., slip op. at 22; (3) upholding plaintiff's designation as the parent

of primary residence and restrictions on defendant traveling with Alexis outside

of Singapore, ibid.; and (4) finding plaintiff in substantial compliance with

requirements to provide defendant with Alexis's medical and school records, id.,

slip op. at 21-22.




                                                                               A-4295-19
                                          3
      In this appeal, filed on July 30, 2020, while the prior appeal was pending,

defendant reiterates his objections to the June 4 and September 20, 2019 orders,

and challenges an additional enforcement order entered on June 19, 2020 .

Among other things, the June 19 order (1) authorized plaintiff to sign Singapore

citizenship and school registration forms for Alexis on defendant's behalf; (2)

entered judgment for the unpaid counsel fee award that was previously imposed;

(3) awarded counsel fees for filing the enforcement motion; (4) granted

continued shared access to Alexis's medical records; (5) denied sanctions on

plaintiff due to her substantial compliance with the requirements of prior orders;

(6) denied defendant's request to be listed as an emergency contact at Alexis's

school given the geographic distance; and (7) denied a change of custody on the

ground that there was no material change of circumstances.

      Other than contesting the judge's decision awarding counsel fees for the

enforcement motion and authorizing Alexis's school registration on defendant's

behalf, there is nothing raised in the current appeal that was not fully adjudicated

in our prior decision. Therefore, we hold that our prior decision is the law of

the case and bars relitigation. See Lombardi v. Masso, 207 N.J. 517, 538-39

(2011) (explaining that the law-of-the-case doctrine "is a non-binding rule

intended to 'prevent relitigation of a previously resolved issue'" and is "triggered


                                                                              A-4295-19
                                         4
when one court is faced with a ruling on the merits by a different and co -equal

court on an identical issue." (quoting In re Estate of Stockdale, 196 N.J. 275,

311 (2008))); State v. K.P.S., 221 N.J. 266, 277 (2015) ("Both collateral estoppel

and law of the case are guided by the 'fundamental legal principle . . . that once

an issue has been fully and fairly litigated, it ordinarily is not subject to

relitigation between the [same parties] either in the same or in subsequent

litigation.'" (quoting Morris Cnty. Fair Hous. Council v. Boonton Twp., 209

N.J. Super. 393, 444 n.16 (Law Div.1985))).        Consequently, we reject the

arguments previously adjudicated in our prior decision and affirm the June 19,

2020 order substantially for the reasons stated by Judge Kurt Kramer in his oral

opinion of the same date.

      Succinctly, on April 23, 2020, plaintiff moved to enforce the June 4 and

September 20, 2019 orders. On May 5, 2020, defendant opposed the motion,

requested a stay of the orders, and cross-moved for various relief. Oral argument

was conducted on June 19, 2020, during which plaintiff's attorney explained to

the judge that because defendant did not seek a stay of the prior orders pending

appeal, plaintiff was moving to enforce certain provisions of the orders pursuant

to Rule 1:10-3. In her supporting certification, plaintiff outlined the ongoing

harms she suffered by virtue of defendant's failure to comply with the prior


                                                                            A-4295-19
                                        5
orders, particularly her inability to obtain Singaporean citizenship for Alexis

with its attendant benefits.

       Thus, plaintiff sought an order requiring defendant to sign the consent

form for Alexis to obtain Singaporean citizenship, pay $10,000 in accrued

sanctions for failing to sign the consent form, pay $33772 in counsel fees plus

sanctions as previously awarded, and pay counsel fees incurred in filing the

current enforcement motion as permitted under the September 20, 2019

reconsideration order.3 Plaintiff also sought an order compelling defendant to

provide necessary documentation to enroll Alexis in public school in Singapore.

In response, defendant sought a stay of the prior orders and requested sanctions

against plaintiff based on the same claims he had been making throughout the

multi-year litigation.

       In an oral opinion, Judge Kramer found no disputed material facts,

confirmed that defendant did not previously "move for a stay of any portion of

the . . . prior order[s]," and determined that "the elements necessary for a stay

[did] not exist" as to certain provisions. As a result, the judge granted in part,


2
    We round all monetary amounts to the nearest dollar.
3
   That order alerted defendant that an award of counsel fees would be
entertained if a further enforcement motion was needed to obtain defendant's
compliance with the prior orders.
                                                                            A-4295-19
                                        6
and denied in part, plaintiff's motion to enforce litigant's rights. Specifically,

"based on the pending appeal," the judge denied plaintiff's "request for the . . .

award of sanctions for [defendant's] failure to sign the [citizenship] consent

form" "without prejudice" to plaintiff seeking enforcement of the provision after

the adjudication of the appeal. However, the judge ordered that "[i]n the event

. . . defendant does not sign the [form] within [sixty] days"4 "of the date of th[e

current] order," then "plaintiff shall be authorized" "to sign any citizenship

forms" for Alexis "on behalf of . . . defendant." Likewise, the judge authorized

plaintiff "to sign the forms necessary" for Alexis to be enrolled in public school

on defendant's behalf after defendant represented to the court that he had signed

the necessary documents for Alexis's enrollment.

       The judge also granted "plaintiff's request for enforcement of the attorney

fee award" previously entered and "reduced [the award] to a judgment" in the

amount of $3377 "[p]lus sanctions of [$2000] consistent with [the] prior order."

Additionally, after considering the certification of plaintiff's counsel and

applying the Rule 4:42-9 and 5:3-5(c) factors, 5 the judge granted an award of


4
   The judge initially imposed a forty-five-day deadline for defendant's
compliance but extended the deadline to sixty days at defendant's request.
5
    Under Rule 5:3-5(c),


                                                                             A-4295-19
                                        7
counsel fees in the amount of $1850 for the current application. The judge

explained that "this [was] an enforcement action" and "plaintiff has prevailed on

the majority of the material issues."

      Turning to defendant's cross-motion, the judge denied "defendant's

request for sanctions," finding that defendant "failed to establish a material

breach" of the requirements imposed on plaintiff in prior orders. Further, the

judge denied defendant's request for a change of custody or a plenary hearing,

noting that "[i]ssues of custody have been substantially litigated in the past" and

"there has been no demonstrated material change of circumstances by . . .

defendant" "that would be a basis for the [c]ourt to consider a change of

custody."



            In determining the amount of the fee award, the court
            should consider, in addition to the information required
            to be submitted pursuant to R. 4:42-9, the following
            factors: (1) the financial circumstances of the parties;
            (2) the ability of the parties to pay their own fees or to
            contribute to the fees of the other party; (3) the
            reasonableness and good faith of the positions
            advanced by the parties . . . ; (4) the extent of the fees
            incurred by both parties; (5) any fees previously
            awarded; (6) the amount of fees previously paid to
            counsel by each party; (7) the results obtained; (8) the
            degree to which fees were incurred to enforce existing
            orders or to compel discovery; and (9) any other factor
            bearing on the fairness of an award.


                                                                             A-4295-19
                                        8
      Further, the judge directed both parties to "notify the other within [twenty-

four] hours of scheduling any medical appointment" and provide "a copy of all

medical records received" "within [twenty-four] hours after such appointment."

Additionally, defendant was granted access to "any medical records available

electronically" through Alexis's Singapore identification number, rather than

plaintiff's. Also, defendant was to be identified as Alexis's father on "school

records," "but shall not be identified as the emergency contact" because g iven

Alexis's "location . . . in Singapore" and defendant's location in the United

States, defendant was "not able to act in an emergency role if [plaintiff was] not

available."6 However, plaintiff was directed to "notify . . . defendant" "within

[twenty-four] hours of any school emergency."             The judge entered a

memorializing order on June 19, 2020, and this appeal followed.

      On appeal, defendant raises the following arguments for our

consideration:

            I. PERMISSION SHOULD NOT HAVE BEEN GIVEN
            FOR PLAINTIFF TO SIGN THE CONSENT TO
            CITIZENSHIP FORM WITHOUT THE CONSENT
            ORDER BEING DOMESTICATED IN SINGAPORE.

            II. PLAINTIFF'S [CONTEMPT] OF COURT
            SHOULD BE UPHELD AND SHE SHOULD HAVE

6
 Plaintiff's mother and sister, with whom she and Alexis resided, were listed as
emergency contacts at Alexis's school.
                                                                             A-4295-19
                                        9
             SANCTIONS HELD AGAINST HER UNTIL SHE
             COMPLIES WITH CONSENT ORDER.

             III. MATERIAL CHANGE OF CIRCUMSTANCES
             WARRANT     A   PLENARY   HEARING  TO
             DETERMINE A CHANGE IN CUSTODY.

             IV. LEGAL FEES SHOULD NOT HAVE BEEN
             AWARDED TO PLAINTIFF.

             V. COURT ABUSED ITS POWER TO DENY
             [DEFENDANT'S]  RIGHTS    AND     ALLOW
             [PLAINTIFF TO] SIGN SCHOOL FORMS
             WITHOUT [DEFENDANT], WITHOUT ANY
             EVIDENCE AND REMOVED [DEFENDANT'S]
             EMERGENCY CONTACT ON [ALEXIS'S] SCHOOL
             RECORDS AND REGISTRATION.

      Preliminarily, we address the trial court's jurisdiction to adjudicate the

enforcement motion while an appeal was pending. Rule 2:9-1(a) provides in

pertinent part:

             Except as otherwise provided by [Rules] 2:9-3 [(stay
             pending review in criminal actions)], 2:9-4 (bail), 2:9-
             5 (stay pending appeal [in civil actions]), 2:9-7 [(stay
             of administrative proceedings)], 2:9-13(f) [(appeals
             from orders granting pretrial detention)], and 3:21-
             10(d) [(change of sentence during pendency of
             appeal)], the supervision and control of the proceedings
             on appeal or certification shall be in the appellate court
             from the time the appeal is taken or the notice of
             petition for certification filed. The trial court, however,
             shall have continuing jurisdiction to enforce judgments
             and orders pursuant to [Rule] 1:10 [(contempt of court
             and enforcement of litigant's rights)] and as otherwise
             provided.

                                                                           A-4295-19
                                        10
      Rule 1:10-3 provides that "[n]otwithstanding that an act or omission may

also constitute a contempt of court, a litigant in any action may seek relief by

application in the action." Further, "[t]he court in its discretion may make an

allowance for counsel fees to be paid by any party to the action to a party

accorded relief under th[e] rule" and "[i]n family actions, the court may also

grant additional remedies as provided by [Rule] 5:3-7." R. 1:10-3.

      The motion to enforce litigant's rights described in Rule 1:10-3 is

addressed to a court's "inherent right to invoke coercive measures designed to

compel a recalcitrant party to comply with a court order." S.S. v. E.S., 243 N.J.

Super. 1, 8 (App. Div. 1990). Thus, "[a] proceeding to enforce litigant's rights

'is essentially a civil proceeding to coerce the defendant into compliance with

the court's order for the benefit of the private litigant.'" Manalapan Realty, Ltd.

P'ship v. Twp. Comm., 140 N.J. 366, 392 (1995) (quoting Essex Cnty Welfare

Bd. v. Perkins, 133 N.J. Super. 189, 195 (App. Div. 1975)).

      Under Rule 2:9-5(b),

            [a] motion for a stay in a civil action . . . prior to the
            date of the oral argument in the appellate court or of
            submission to the appellate court for consideration
            without argument shall be made first to the court which
            entered the judgment or order. Thereafter the motion
            shall be made to the appellate court.


                                                                             A-4295-19
                                       11
      Applications for a stay pending appeal are governed by the familiar

standard outlined in Crowe v. De Gioia, 90 N.J. 126 (1982).           Under that

standard, a party seeking a stay must demonstrate that (1) relief is needed "to

prevent irreparable harm"; (2) the applicant's claim rests on settled law and has

"a reasonable probability of ultimate success on the merits"; and (3) balancing

"the relative hardship to the parties" reveals that greater harm would occur if a

stay is not granted than if it were. Id. at 132-34. The moving party has the

burden to prove each of the Crowe factors by clear and convincing evidence,

Brown v. City of Paterson, 424 N.J. Super. 176, 183 (App.Div.2012) (citation

omitted), and the court's decision will not be disturbed on appeal so long as it

did not amount to an abuse of discretion. Crowe, 90 N.J. 133-35.

      Here, the first appeal was submitted to the court on October 13, 2020, and

defendant requested a stay of the orders on appeal in his cross-motion filed on

May 5, 2020. We are satisfied there was no abuse of discretion by Judge Kramer

in denying the stay. Our affirmance of the orders on appeal and our Supreme

Court's denial of the petition for certification confirm that the issues raised by

defendant lacked merit. In the absence of a stay, the judge had continuing

jurisdiction to enforce the orders being appealed.




                                                                            A-4295-19
                                       12
      Turning to the substantive arguments raised in this appeal, due to "the

family courts' special jurisdiction and expertise in family matters," the "scope

of appellate review of a trial court's fact-finding function is limited. The general

rule is that findings by the trial court are binding on appeal when supported by

adequate, substantial, credible evidence." Cesare v. Cesare, 154 N.J. 394, 411-

13 (1998) (citing Rova Farms Resort, Inc. v. Inv's Ins. Co. of Am., 65 N.J. 474,

484 (1974)).

      While we owe no special deference to the judge's legal conclusions,

Manalapan, 140 N.J. at 378, "'the factual findings and legal conclusions of the

trial judge'" should be left undisturbed unless we are "'convinced that they are

so manifestly unsupported by or inconsistent with the competent, relevant and

reasonably credible evidence as to offend the interests of justice' or when we

determine the court has palpably abused its discretion." Parish v. Parish, 412

N.J. Super. 39, 47 (App. Div. 2010) (quoting Cesare, 154 N.J. at 412). Thus,

we will only reverse the trial court's decision when it is necessary to "'ensure

that there is not a denial of justice' because the family court's 'conclusions are []

"clearly mistaken" or "wide of the mark."'" Id. at 48 (alteration in original)

(quoting N.J. Div. of Youth & Family Servs. v. E.P., 196 N.J. 88, 104 (2008)).




                                                                               A-4295-19
                                        13
      Likewise, counsel fee determinations rest within the trial judge's sound

discretion. Williams v. Williams, 59 N.J. 229, 233 (1971). We will disturb a

trial court's determination on counsel fees "only on the 'rarest occasion,' and then

only because of clear abuse of discretion." Strahan v. Strahan, 402 N.J. Super.

298, 317 (App. Div. 2008) (quoting Rendine v. Pantzer, 141 N.J. 292, 317

(1995)). An "abuse of discretion only arises on demonstration of 'manifest error

or injustice,'" Hisenaj v. Kuehner, 194 N.J. 6, 20 (2008) (quoting State v. Torres,

183 N.J. 554, 572 (2005)), and occurs when the trial judge's decision is "made

without a rational explanation, inexplicably departed from established policies,

or rested on an impermissible basis." Milne v. Goldenberg, 428 N.J. Super. 184,

197 (App. Div. 2012) (quoting Flagg v. Essex Cnty. Prosecutor, 171 N.J. 561,

571 (2002)).

      Applying these principles, we are satisfied that Judge Kramer's decision

is amply supported by the record and legally sound. Defendant's arguments to

the contrary lack sufficient merit to warrant further discussion.         R. 2:11-

3(e)(1)(E).

      Affirmed.




                                                                              A-4295-19
                                        14